DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “ORGANIC LIGHT EMITTING DIODE DISPLAY PANEL WITH SPARE/REPAIR LINES”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2006/0187722 A1; hereinafter, “Han”).
Regarding claims 1-9:
	re claim 1, Han discloses an organic light emitting diode display panel [0004], including:
a substrate 110 (Fig. 5 and [0081]), a plurality of signal lines D1-Dm (Fig. 8 and [0050]) and at least one spare line 311 (Fig. 8 and [0075]) disposed on the substrate, wherein the signal lines are at a different layer from the spare line (i.e., in [0095], Han discloses short-circuit points s22 and s23 are connected when data line D1 is disconnected; accordingly, the signal lines and spare line must be at different layer separated by insulating material; otherwise the signal lines will be always short-circuited to each other and to the spare line);
wherein a projection of the spare line 311 on the substrate possesses at least two overlapping points (e.g., S22 and S23 in Fig. 8) with a projection of any of the signal lines D1 on the substrate;
the spare signal line 311 is a ring structure or a semi-ring structure; and
an insulating layer is disposed between the signal lines and the spare line to insulate the signal lines from the spare line (this is inherent, as explained above with respect to limitation for the lines being at different layer);
re claim 2, the organic light emitting diode display panel according to claim 1, wherein a plurality of preset connection points (e.g., S22, S23, etc. in Fig. 8) are disposed on the spare line 311, and the projection of any of the signal lines D1-Dm on the substrate overlaps a projection of the two preset connection points on the substrate, and when any of the signal lines is disconnected, the disconnected signal line is electrically connected to the spare line via the preset connection points at the overlapping points, so that the disconnected signal line works normally through the spare line [0095];
re claim 3, the organic light emitting diode display panel according to claim 2, wherein the spare line 311 includes a first portion (upper part containing S22 in Fig. 8) and a second portion (lower part containing S23 in Fig. 8), and a projection of each of the signal lines on the substrate intersects the first portion and the second portion (Fig. 8), and the first portion and the second portion are disposed opposite to each other (Fig. 8);
re claim 4, the organic light emitting diode display panel according to claim 3, wherein the preset connection points (e.g., S22, S23 in Fig. 8) include a plurality of first sub preset connection points S22 and a plurality of second sub preset connection points S23;	the first sub preset connection points (e.g., S22, S21, etc. in fig. 8) are disposed on the first portion along an arrangement direction of the signal lines D1-Dm, and the second sub preset connection points  (e.g., S23, etc. in Fig. 8) are disposed on the second portion along an arrangement direction of the signal lines D1-Dm (Fig. 8);
re claim 5, the organic light emitting diode display panel according to claim 4, wherein the spare line 311 further includes a connection portion for connecting the first portion and the second portion, and the connection portion includes a first sub connection portion (at S22 in Fig. 8) and a second sub connection portion (at S23 in Fig. 8), and the first sub connection portion and the second sub connection portion are respectively located on two sides of the plurality of signal lines;
re claim 6, the organic light emitting diode display panel according to claim 4, wherein the spare line 311 further includes a connection portion S22 (Fig. 8) for connecting the first portion (upper part of 311 in Fig. 8) and the second portion (lower part of 311 in Fig. 8), and the connection portion is located on either side of the plurality of signal lines (e.g., D2 in Fig. 8);

re claim 7, the organic light emitting diode display panel according to claim 1, wherein a number of the spare lines 311 (and 312 in Fig. 8) is greater than or equal to half a number of the signal lines (e.g., if signal lines D1-D4 are considered);
re claim 8, the organic light emitting diode display panel according to claim 7, wherein the plurality of the spare lines 311, 312 (Fig. 8) is disposed at a same layer and is insulated from one another (Fig. 5); and
re claim 9, the organic light emitting diode display panel according to claim 7, wherein the plurality of the spare lines (e.g., spare lines 311, 312, RA1 in Fig. 5, 8 and [0078]) are disposed at different layers (i.e., lines 311 and RA1 are disposed at different layers, see Fig. 5).

Therefore, claims 1-9 are anticipated by Han.

	Regarding claims 10-20:
	These claims are similar to claims 1-9, except that independent claim 10 is broader than independent claim 1.  Specifically, claims 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 and 20 map to claims 1, 2, 3, 4, 5, 6, 10, 7, 8, 9 and 10, respectively, wherein all limitations in current claims 10-20 are recited in claims 1-9; accordingly, claims 10-20 are anticipated by Ho for the same reasons state above with respect to claims 1-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 discloses display devices comprising spare/repair lines having similarities to that of the current invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892